COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-317-CV

LORETTA MAY GIBSON AND IRVING HOLDINGS, INC.                  APPELLANTS

                                          V.

GAYLA STULTS, INDIVIDUALLY AND AS                               APPELLEES
REPRESENTATIVE OF THE ESTATE OF LOYD
TIMOTHY STULTS, DECEASED, SEASON
TIFFANY STULTS WARE, LANE TIMOTHY STULTS,
AND MATTIE JEAN STULTS HALL; AND
ERNESTINE SANDOVAL SOLES, RICKY SOTO,
MARY SOTO, SUZANNE SESSUMS,
AND JOSIE SOTO-CASTILLO, ALL HEIRS AND
BENEFICIARIES OF THE ESTATE OF MARY
ALEMAN, DECEASED

                                       ----------

         FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                       ----------

     We have considered “Appellants’ Motion To Dismiss.” It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1), 43.2(f).




     1
         … See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.




                                              PER CURIAM


PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: January 22, 2009